Name: Commission Regulation (EEC) No 407/88 of 12 February 1988 on the supply of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/1313. 2. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 407/88 of 12 February 1988 on the supply of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number or decisions on the allocation of food aid the Commission has allo ­ cated to certain countries and beneficiary organizations 55 tonnes of skimmed-milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 356, 18 . 12. 1987, p . 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p . 1 . No L 40/14 Official Journal of the European Communities 13. 2. 88 ANNEX 1 . Operation No ('): 51 /88 Commission Decision of 25 January 1988 2. Programme : 1987 3. Recipient : UNRWA Supply Division, PO Box 700-A-1400 Vienna ; Telex 135310 UNRWA A 4. Representative of the recipient (3) : Supply and Transport Offices, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : Israel 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : (2) (6) 0 (8) see Official Journal of the European Communi ­ ties No C 216, 14 August 1987, p. 4, I.1 .B.I to I.1.B.3 8 . Total quantity : 55 tonnes 9. Number of lots : one 10. Packaging and marking :(9) one kilogram (OJ No C 216, 14. 8 . 1987, p. 4 and 5, I.1.B.4) Supplementary markings on the packaging : 'ACTION NO 51 / 88 / DSM / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES/ASHDAD' and OJ No C 216, 14. 8 . 1987, p. 6 . l.l.B.5. 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply :(10) free at port of landing landed Ashdad 13. Port of shipment :  14. Port of landing specified by the recicat :  15. Port of landing : Ashdod 16. Adress of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage ; 15 to 30 March 1988 18 . Deadline for the supply : 10 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 29 February 1988 at 12 noon 21 . In the case of a second invitation to tender (a) deadline for the submission of tenders : 14 March 1988 at 12 noon (b) period for making the goods available at the port shipment where the supply is awarded at the port of shipment stage : 30 March to 1 5 April 1 988 (c) deadline for the supply : 27 May 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Brussels, Telex AGREC 22 037 B 25. Refund payable on request by the successful tenderer ^: refund applicable on 29 January 1988 fixed in Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 40/1513 . 2. 88 Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the products to be delibered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not beeen exceeded. (3) Commission delegate to contact by .the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provode, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (5) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate. Q Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (*) The successful tenderer shall give beneficaries' representatives, at the time of delivery, a certificate of origin. (9) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each net ; not more than 30 containers are to be shipped on any vessel. (10) In the case of goods delivered unloaded at the port of landing the supplier shall be responsible for deli ­ very of the containers to the terminal at the port of destination and shall meet all handling costs (THC) but shall not be responsible for removal of the goods from the containers.